Citation Nr: 0017173	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-20 510A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder, and, if the claim is reopened, whether service 
connection for a psychiatric disorder is warranted.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
April 1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision by the RO which denied service connection for a 
psychiatric disorder.

The Board notes that an unappealed June 1990 decision, the RO 
denied service connection for a psychiatric disorder.  That 
RO decision is final, and thus, new and material evidence is 
needed to reopen the claim.  38 U.S.C.A. § 5108, 7105.  In 
December 1996, the RO denied the claim of service connection 
for a psychiatric disorder on a de novo basis.  Irrespective 
of the RO's action in December 1996, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for a psychiatric 
disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Thus the Board construes the current appellate issue to be 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, and, if the claim is reopened, whether service 
connection for a psychiatric disorder is warranted. 


FINDINGS OF FACT

1.  An unappealed RO decision in June 1990 denied a claim of 
service connection for a psychiatric disorder.  The evidence 
received since the June 1990 RO decision includes evidence 
which is not cumulative or redundant of evidence previously 
considered, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.

2.  There is now evidence of a plausible claim for service 
connection for a psychiatric disorder.

3.  The veteran had a personality disorder during and after 
service.  A chronic acquired psychiatric disorder was not 
present in service, and a psychosis was not manifest to a 
compensable degree within the year after service.  The 
veteran now has a chronic acquired psychiatric disorder, 
schizophrenia; such began years after service and was not 
caused by any incident of service.  He does not have a 
current diagnosis of post-traumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the June 1990 RO decision, and thus the claim for service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The reopened claim of service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Army from 
December 1973 to April 1980.  His service medical records 
show that on a medical history form for a December 1978 
examination, he gave a history of nervous problems; the 
reviewing examiner commented, on the history form, that the 
veteran had multiple somatic problems, probably secondary to 
adult situational reaction; and the psychiatric system was 
normal on objective examination.  Similarly, on a medical 
history form for a June 1979 examination, the veteran gave a 
history of nervous problems; and the psychiatric system was 
normal on objective examination..  

The veteran's service personnel records show he was charged 
with a number of offenses, particularly during 1978 and 1979.  
He was found guilty of some but not all of the charges.  
Administrative proceedings were commenced to discharge him 
for a pattern of misconduct.  

In connection with the administrative discharge proceedings, 
the veteran was referred for psychiatric evaluation.  He was 
examined in December 1979 and January 1980.  It was noted he 
was in the process of being discharged from the Army for 
misconduct.  He stated his difficulties began after his 
return from his overseas duty in Korea.  He stated that at 
that time he felt he was unjustly treated by his sergeant 
while he was trying to get his GED.  He related that he was 
involved in many charges against him and that he was 
innocent.  He stated he was accused of larceny of $50 but was 
acquitted.  He reported he was given Article 15 punishment 
only because he was sent to a court-martial at the wrong time 
and therefore did not report to duty.  He reported getting an 
Article 15 for being AWOL but stated he never left the 
building.  He stated he had received 3 other Article 15s.  He 
stated he was reduced to the rank of E-2 due to these 
incidents.  He noted that in 1978 he was arrested for 
conspiracy to rob a bank of $69,000 and in 1979 was charged 
with indecent exposure.  He denied both charges.  

Mental status examination in December 1979 and January 1980 
revealed the veteran's psychomotor activity was normal.  He 
talked coherently, relevantly and rationally.  He talked 
fluently and was quite able to communicate his thoughts and 
feelings.  His mood was quiet.  His affect was appropriate.  
He showed no evidence of a thought disorder.  There was no 
evidence of delusions and the veteran denied hallucinations 
and suicidal tendencies.  He expressed feelings of 
frustration because of his being so often unfairly treated 
and innocently accused of things he did not do.  His 
intellectual functioning was not impaired.  His memory was 
good.  His judgment and insight were impaired.  

The examiner diagnosed mixed personality disorder with 
features of inadequate personality as shown by his difficulty 
in responding adequately to the demands of life, and with 
features of an antisocial personality as shown by his being 
repeatedly in conflict with society.  The psychiatrist stated 
the veteran did not suffer from a mental illness or disorder 
that would substantially reduce his capacity to appreciate 
the criminality of his conduct nor impair his capacity to 
conform his conduct to the requirements of the law.

The veteran was subsequently discharged from service in April 
1980 based on a finding of frequent misconduct.  He was 
initially given an other than honorable discharge, but such 
was later upgraded to honorable.

An August 1982 VA general medical examination noted that the 
veteran's psychiatric system was normal.

In March 1984, the veteran filed a claim of service 
connection for a nervous condition.  He stated that since his 
return home from the military he had been hostile and easily 
agitated.  He stated he was now uncontrollable.

In March 1984, the VA orthopedic clinic referred the veteran 
to the psychiatric clinic due to the veteran's complaints of 
increased irritability and hostility.  He stated he was 
unable to control himself because of anger.  On psychiatric 
evaluation, the veteran talked lucidly and was relevant.  He 
had no hallucinations.  He stated he dreamed of service 
experiences and stated he was sometimes depressed.  The 
examiner diagnosed dysthymia and possible schizophrenia 
reaction.  

A separate March 1984 report and an undated report shows the 
veteran was diagnosed as having a paranoid personality 
disorder.

In June 1984, the RO denied the veteran's claim of service 
connection for a nervous condition, and it was noted he did 
not report for a VA examination.

A VA hospital summary covering the period of September to 
October 1986 shows the veteran was admitted to the hospital 
from a VA clinic after talking about putting on his uniform 
and killing people.  The admission diagnosis was 
schizophrenia.  Mental status examination revealed the 
veteran's conversation was coherent and relevant.  There was 
no evidence of a thought disorder.  Initially, he claimed he 
heard voices but then he later denied hearing voices.  The 
veteran was started on a series of psychological testing; 
however, such tests were never completed, as the veteran left 
the hospital and did not return for the rest of the testing.  
The veteran had an irregular discharge and was given a 
provisional diagnosis of histrionic personality disorder.

In January 1987, the RO denied the claim of service 
connection for a nervous condition, and it was noted that the 
veteran's diagnosis of a personality disorder was not a 
disorder for which service connection could be granted.

During a December 1988 VA examination, the veteran noted 
treatment for cocaine/drug dependence during the past few 
years.  

In February 1990, the veteran came to a VA clinic with 
complaints of having visual and audio hallucinations 
including of his sergeant in the Army telling him to kill.  
The diagnosis was acute paranoid schizophrenia.  He was 
admitted to the VA hospital.  A hospital summary covering the 
period of February to April 1990 shows the veteran was 
admitted due to auditory hallucinations.  He stated he had 
been hearing voices since 1988.  The final hospital diagnosis 
was major depression with psychotic features.  

In June 1990, the RO denied service connection for a 
psychiatric disorder (including major depression with 
psychotic features).  The RO stated that records failed to 
show the veteran had a psychiatric disability in service.  
The veteran was given notice of the decision in June 1990 but 
did not appeal.

VA outpatient reports from the 1990s show the veteran 
received psychiatric treatment, and diagnoses included 
schizophrenia.

A March 1993 VA mental hygiene treatment report shows the 
veteran reported receiving treatment from the VA mental 
health clinic for the past 3 years.  The diagnosis was 
schizophrenia.

In June 1996, the veteran requested that his claim of service 
connection for a psychiatric disorder be reopened.

The veteran was hospitalized from June to July 1996 due to 
being non-compliant with his medication and becoming violent 
at home.  The examiner stated that the veteran's treating 
psychiatrist reported the veteran was always preoccupied with 
longstanding paranoid delusions of persecution.  The veteran 
reported he was sleeping poorly and felt depressed.  He also 
reported that during the week prior he had auditory 
hallucination of his captain from the Army telling him to be 
combat ready.  He denied currently having hallucinations.  
Schizoaffective disorder was diagnosed.  

In a December 1996 letter, a VA psychiatrist stated the 
veteran's primary diagnosis had always been schizophrenia, 
sometimes with predominant paranoid qualities, sometimes with 
a predominate problem of depressive affect.  He stated that 
there seemed to be no question that the veteran's first 
serious psychotic break occurred while he was still in the 
Army.  He stated the veteran recalled having felt very 
emotionally overwhelmed by the stress he experienced in Korea 
but that the symptoms which resulted have been most 
consistent with the diagnosis of paranoid schizophrenia.  The 
doctor also commented that it would be hard to make a case 
for a PTSD diagnosis.

In December 1996, the RO denied the claim of service 
connection for a psychiatric disorder (which had been 
variously claimed as schizophrenia, bipolar disorder, and 
PTSD).

During a July 1997 RO hearing, the veteran testified he 
started hearing voices in basic training, after learning how 
to detonate a mine.  He stated he did not say anything to 
anyone because he felt the voices would go away.  He stated 
he began hearing voices more frequently as time passed.  He 
stated he started hearing voices every day when he was 
charged with robbing a bank and of indecent exposure and when 
he was brought before the misconduct discharge board.  The 
veteran's representative argued service medical records 
showed signs and symptoms of the veteran's current condition.  
The veteran stated he had problems with his memory and that 
he tried to forget bad things.  The veteran's representative 
noted the December 1996 opinion from the veteran's treating 
physician.  The veteran's representative indicated the 
treating physician had a chance to review the records of the 
court martial and other information when he stated that the 
veteran's schizophrenia developed in service.  It was 
essentially indicated that the veteran was seeking service 
connection for schizophrenia, not PTSD.  The veteran also 
discussed the current problems he had due to his psychiatric 
disorder.

An August 1997 VA examination report shows the veteran 
complained of sleep disturbance.  He stated he heard voice 
telling him to kill people.  He stated he could not take 
public transportation because he felt people were watching 
him and talking about him.  Mental status examination was 
accomplished.  The diagnoses were paranoid schizophrenia, and 
mixed type personality disorder.  The psychiatrist stated the 
veteran's file, including service records, was reviewed.  He 
opined that the behavioral problems during service were 
correctly diagnosed as a personality disorder.  He stated 
there was no evidence of an acquired psychiatric disorder or 
any symptoms that could be interpreted as early or prodromal 
manifestations of such disorder prior to 1986.

In a June 1999 statement, the veteran's current 
representative essentially stated that the veteran was 
seeking service connection for a psychiatric disorder 
regardless of diagnosis (including schizophrenia, PTSD, and a 
personality disorder).

Additional VA outpatient records from the late 1990s to 2000 
show the veteran has received ongoing psychiatric treatment 
and has been diagnosed as having schizophrenia.

During a May 2000 Travel Board hearing, the veteran 
reiterated testimony given during the 1997 RO hearing.  The 
veteran's representative argued the veteran's treating 
physician's December 1996 opinion should be give great weight 
as he had treated the veteran for several years.  The veteran 
stated that two years after service (1982) he began receiving 
psychiatric treatment.

II.  Analysis


Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including a psychosis, 
which become manifest to a compensable degree within the year 
after service, will be rebuttably presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The claim for service connection for a psychiatric disorder 
was denied by the RO in 1984, 1987, and 1990.  The veteran 
did not appeal the decisions and they are considered to be 
final, with the exception that the claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105.  The question now presented is whether new and 
material evidence has been presented, since the June 1990 
(last) RO decision, which would permit the reopening of the 
claim for service connection for a psychiatric disorder.  
Evans v. Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3rd 1356 (Fed.Cir. 
1998).

Evidence available at the time of the 1990 RO decision 
included the veteran's service and post-service medical 
records.  Service medical records showed no chronic acquired 
psychiatric disorder (such as a neurosis or psychosis).  
Service and post-service medical records show a personality 
disorder, but such is not a disability for VA compensation 
purposes and may not be service connected.  38 C.F.R. 
§ 3.303(c).  Post-service medical records also showed a 
psychosis, but this appeared more than a year after service 
(beyond the period for presumptive service incurrence).  
There was no evidence linking the post-service diagnosis of a 
psychosis to service.  Evidence received since the 1990 RO 
decision includes medical records from 1990 to 2000, a 
December 1996 VA medical opinion, a July 1997 RO hearing, an 
August 1997 VA examination with opinion, and a May 2000 
Travel Board hearing.  The December 1996 medical opinion 
states that there was no question that the veteran's first 
serious psychotic break occurred while he was still in the 
Army.  This evidence is new, as it is not cumulative or 
redundant of previously submitted evidence.  The evidence is 
material since it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Since new and material evidence has been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened.

The Board must next determine whether the reopened claim of 
service connection for a psychiatric disorder is supported by 
evidence which makes it well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a); Elkins v. West, 12 Vet.App. 209 
(1999).  In this regard, the Board notes the veteran has 
submitted medical evidence which notes he currently has 
schizophrenia and opines that it began in service.  Viewing 
only the evidence which is favorable to the claim, and 
assuming for the moment that it is credible, the Board finds 
the claim of service connection is well grounded.  Caluza v. 
Brown, 7 Vet.App. 498 (1995).  The Board further finds that 
the file shows the RO has properly developed the evidence, 
and there is no further VA duty to assist him with his claim.  
38 U.S.C.A. § 5107(a).  

Although the Board finds that the claim is well grounded, a 
determination must be made as to whether service connection 
for a psychiatric condition is warranted on the merits, based 
on consideration of all the evidence, both for and against 
service connection.  

The evidence shows the veteran was diagnosed as having a 
personality disorder during and after service.  Service 
connection for a personality disorder is precluded.  
38 C.F.R. § 3.303(c).  Service connection is permitted for an 
acquired psychiatric disorder, and one such type of disorder 
is PTSD.  While the veteran has given conflicting statements 
as to whether he is even claiming service connection for 
PTSD, service connection for PTSD clearly is not warranted as 
it is not currently diagnosed.  A proper diagnosis of PTSD is 
one mandatory requirement (among others) for service 
connection for such a disorder.  38 C.F.R. § 3.304(f).  
Another type of an acquired psychiatric disorder, for which 
service connection may be established, is a psychosis, 
including schizophrenia.  The veteran primarily claims that 
schizophrenia was incurred in service.

A review of the veteran's service medical records shows that 
an acquired psychiatric disorder was ruled out; only a 
personality disorder was found.  The veteran was discharged 
from service in 1980, and there is no evidence of a psychosis 
within the year after service, as required for a presumption 
of service incurrence.  The first indication of the veteran 
having an acquired psychiatric disorder was in 1984 and at 
that time he was diagnosed as having dysthymia and a possible 
schizophrenia reaction.  Later medical records include 
diagnoses of schizophrenia. 

The veteran's assertion that he has a psychiatric disorder 
(i.e., schizophrenia) which began in service is insufficient 
to establish service connection.  He is a layman and is not 
competent to offer opinions regarding medical diagnosis or 
causation.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Id.

The claims file shows that there are two medical opinions of 
record addressing the question of causation.  In December 
1996, a VA psychiatrist noted the veteran reported being 
overwhelmed by stress in service.  He stated the veteran's 
diagnosis has always been schizophrenia and that there was no 
question that the veteran's first serious psychotic break 
occurred while he was still in the Army.  In August 1997, a 
VA psychiatrist stated that the veteran's behavioral problems 
during service were correctly diagnosed as a personality 
disorder.  He stated that there was no evidence of an 
acquired psychiatric disorder or any symptoms that could be 
interpreted as early or prodromal manifestation of such 
disorder prior to 1986.

The Board finds that the August 1997 medical opinion (which 
concluded that schizophrenia did not begin in service) is 
more probative than the December 1996 opinion (which states 
that schizophrenia began in service).  The VA examiner in 
August 1997 had an opportunity to review the veteran's 
complete claims file (including service medical reports and 
the December 1996 medical opinion).  In addition, he 
conducted a thorough psychiatric examination of the veteran.  
Furthermore, in August 1997, the VA examiner gave complete 
rationale for his finding that the veteran did not have 
schizophrenia in service.  His rationale was based on 
examination findings and a complete review of the claims 
file.  

There is no indication that the doctor who wrote the December 
1996 opinion based his opinion on the veteran's complete 
record.  It appears his opinion was based primarily on 
history related by the veteran.  The physician did not 
describe a specific psychotic break the veteran supposedly 
had in service and there is no indication in the service 
medical records of the veteran having such a psychotic break.  
The Board finds it noteworthy that psychiatric examinations 
in service in December 1979 and January 1980 led to a medical 
conclusion that the veteran did not have an acquired 
psychiatric disorder but merely had a personality disorder.  
The psychiatric examinations in service are probative in 
supporting a finding of a lack of an acquired psychiatric 
disorder in service, as these evaluations were done 
contemporaneously to the veteran's behavioral problems in 
service.

The Board notes that the veteran's representative argues that 
the December 1996 opinion (stating that the veteran's first 
serious psychotic break occurred while he was still in the 
Army) should be given more weight, as it was written by the 
veteran's treating physician.  Opinions of treating 
physicians are not entitled to greater weight in evaluating a 
claim.  Harder v. Brown, 5 Vet. App. 183 (1993).  The 
probative value of medical opinion evidence is based on a 
medical expert's personal examination of a patient, 
physician's knowledge and skill in analyzing data, and 
medical conclusion that the physician reaches.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).

The Board finds that the weight of the credible evidence 
establishes that an acquired psychiatric disorder, including 
schizophrenia, was not present during or for years after 
service, and it was not caused by any incident of service.  A 
psychiatric disorder was neither incurred in nor aggravated 
by service.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is inapplicable, and the 
claim for service connection for a psychiatric disorder must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for psychiatric disorder is denied. 



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

